6. Quality of statistical data in the context of the excessive deficit procedure (
Mr President, ladies and gentlemen, I should merely like to point out that with today's decision, we are doing something that we wanted to do in 2004 and that the Council rejected in the spring of 2004: namely, to widen the auditing possibilities for Eurostat, to increase the scope of its powers and to automate the audit process.
This is the first important legislative step in response to the experiences of the last few weeks as far as the crisis is concerned. Eurostat's independence must be strengthened and its dependence on data from the Member States reduced. Today's developments are a step in the right direction, but in my opinion, we have not reached a conclusion. There must be the possibility for control visits to be made at any time in the Member States without prior arrangement, and all relevant data must be available for examination.
Collaboration with the European Central Bank needs to be intensified, and we must ensure that Eurostat receives increased funding and more staff, combined with high quality training for the latter.
What does the European Parliament want in addition? Sanctions against Member States which falsify statistics and supply false statistics. The Commission must present Parliament with a comprehensive report on the mistakes of the last six years. We want to know where the mistakes occurred and what these mistakes were - whether in matters of policy, of law, or of jurisdiction - so that we can draw the appropriate conclusions.
The Commission should put a harmonisation of statistical data collection and a harmonisation of criteria for statistics authorities in the Member States on the table and push ahead with it. Today, we are taking a correct and significant step towards independence and an increase in powers, but we are not finished yet. We must carry on further along this road.
(Applause)